                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CAITLIN O’CONNOR,                             )
                                              )
       Plaintiff(s),                          )
                                              )
v.                                            )      Case No. 3:20-cv-00628
                                              )      Judge Richardson / Frensley
                                              )
THE LAMPO GROUP, LLC,                         )
                                              )
       Defendant(s)                           )


                                            ORDER

       A Case Management Conference is set for July 7, 2021, at 8:00 a.m. via telephone. The

parties shall call 1-877-336-1831 at the appointed time, and when prompted for the access code,

enter 7039387# to participate in the Conference. If a party has difficulty connecting to the call or

has been on hold for more than five (5) minutes, please contact chambers at 615-736-7344.

               IT IS SO ORDERED.



                                                     ________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




     Case 3:20-cv-00628 Document 43 Filed 07/02/21 Page 1 of 1 PageID #: 795
